Citation Nr: 9923539	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the 20 percent disability evaluation assigned for a 
resolved right shoulder reconstruction for recurrent anterior 
dislocation with pain and limitation of motion is 
appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1978 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for a 
right shoulder disorder rated as noncompensable.  In March 
1991 the RO increased the rating to 10 percent and in March 
1999 the RO increased the rating to 20 percent.

The veteran appealed the decision to the Board which remanded 
the case to the RO in June 1996 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected right shoulder disorder 
is productive of symptomatology more nearly approximating 
limitation of right arm motion to midway between the side and 
shoulder level.


CONCLUSION OF LAW

Assignment of an evaluation of 30 percent for a resolved 
right shoulder reconstruction for recurrent anterior 
dislocation with pain and limitation of motion is 
appropriate.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected right shoulder 
disorder is more disabling than contemplated by the current 
20 percent disability rating.  He further contends that 
continuing right shoulder pain and limited range of motion 
markedly diminishes both his ability to work as a carpenter 
and the quality of his personal life.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The veteran was first granted service connection for 
recurrent right shoulder dislocation by a January 1991 rating 
decision that assigned a noncompensable disability rating 
pursuant to Diagnostic Codes (DCs) 5201-03.  The RO increased 
the rating to 10 percent in March 1991 pursuant to the same 
DCs.  By an August 1991 rating the decision the RO 
recharacterized the veteran's disability as a right shoulder 
reconstruction for recurrent anterior dislocation.  The RO 
again recharacterized the disability in March 1999 as a 
resolved right shoulder reconstruction for recurrent anterior 
dislocation with pain and limitation of motion, and increased 
the disability rating to 20 percent pursuant to the same DCs.

Under 38 C.F.R. § 4.71a, DC 5201, pertaining to limitation of 
arm motion, motion limited to 25 degrees from the side 
warrants a 40 percent rating for a major arm and a 30 percent 
rating for a minor arm; motion limited to midway between the 
side and shoulder level warrants a 30 percent rating for a 
major arm and a 20 percent rating for a minor arm, and; 
limitation of motion to shoulder level warrants a 20 percent 
rating both for a major and minor arm.

Under 38 C.F.R. § 4.71a, DC 5202, pertaining to an impairment 
of the humerus, loss of the head (flail joint) warrants an 80 
percent rating for a major arm and a 70 percent rating for a 
minor arm; nonunion (false flail joint) warrants a 60 percent 
rating for a major arm and a 50 percent rating for a minor 
arm; fibrous union warrants a 50 percent rating for a major 
arm and a 40 percent rating for a minor arm; recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements warrants a 30 
percent rating for a major arm and a 20 percent rating for a 
minor arm; and recurrent dislocation at the scapulohumeral 
joint with infrequent episodes and movement guarding only at 
the shoulder level warrants a 20 percent rating both for 
major and minor arms; malunion with marked deformity warrants 
a 30 percent rating for the major arm and a 20 percent rating 
for a minor arm and; malunion with moderate deformity 
warrants a 20 percent rating both for the major and minor 
arm.

The veteran's service medical records (SMRs) disclose that he 
sought and received treatment for and was diagnosed with 
multiple right shoulder dislocations in service.  The SMRs 
also disclose that the veteran is right handed.

Medical evidence shows that the right shoulder disorder 
continued subsequent to service.  During an October 1990 VA 
examination the veteran reported an inability to pursue his 
occupation as a carpenter because of continued right shoulder 
dislocations.  The examiner noted limited range of motion, 
weakened shoulder abduction and some relaxation of the 
ligaments.  Otherwise the right shoulder appeared normal.  
The diagnosis was symptomatic recurrent right shoulder 
dislocation.  In April 1991 the veteran underwent surgery by 
VA doctors to reconstruct and repair his right shoulder.  
Postsurgical VA treatment records in June and July 1991 noted 
continuing right shoulder pain and limited range of motion.  
Also in July 1991 one of the veteran's VA physicians wrote a 
letter stating that following surgery the veteran "should 
not be employed in any job where vigorous overhead activity 
is required such as carpentry. . . ."  VA treatment records 
from January 1992 describe the veteran's right shoulder as 
stable but note the veteran's report of continued pain.  VA 
examination in January 1997 confirmed the veteran's 
moderately severe pain and limited range of shoulder motion 
residual to his right shoulder surgery.  Range of right 
shoulder motion was measured as follows:  90 degrees forward 
flexion, 25 degrees backward extension, 45 degrees external 
rotation, 90 degrees internal rotation, 90 degrees abduction 
and 20 degrees adduction.  The examining physician noted an 
absence of right shoulder swelling, deformity, or other 
shoulder impairment including subluxation or lateral 
instability, non-union, malunion or loose motion.  
Contemporaneous x-rays showed metallic implants superimposed 
on the glenoid but no evidence of fracture, dislocation or 
bony obstruction.  VA treatment records from May 1997 
disclose that the only symptoms residual to the veteran's 
right shoulder reconstruction were chronic pain and limited 
range of motion, which was measured at 90 degrees abduction, 
120 degrees flexion, 45 degrees external rotation and 15 
degrees adduction.

In his January 1993 written statement and in October 1993 RO 
hearing testimony the veteran asserted that although his 
shoulder no longer dislocates, the pain and limited range of 
motion residual to his right shoulder surgery markedly 
affects his life.  He states that because he is right handed 
he is no longer able to work as a carpenter, play sports or 
even toss horseshoes.  He is no longer to use a hammer for 
overhead work.

In the Board's judgment, a review of the totality of the 
medical evidence and lay statements describing the veteran's 
symptomatology indicates that his right shoulder disability 
does not meet the schedular criteria for a rating in excess 
of 20 percent rating under DCs 5201 or 5202.  The medical 
evidence establishes that the veteran can raise his right 
hand at least to shoulder level, which warrants no more than 
a 20 percent rating under DC 5201.  Furthermore, the evidence 
does not show either marked deformity or recurrent shoulder 
dislocation which is required for a rating in excess of 20 
percent under DC 5202.  Neither is a higher rating available 
under DC 5203, pertaining to impairment of the clavicle or 
scapula because the maximum rating for that disorder is 20 
percent.  A higher rating is also unavailable under DC 5200 
because the veteran has not been diagnosed with ankylosis.

However, the Board recognizes that there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
(1998) is warranted to evaluate a functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on joint movement when the rating code under which a 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (1998).  In this case, the evidence of pain 
and resulting additional functional loss is such that the 
Board finds that demonstrated symptomatology more nearly 
approximates that of right arm range of motion limited to 
midway between the side and shoulder level as contemplated by 
DC 5201.  Accordingly, the Board concludes that with 
application of the provisions of 38 C.F.R. § 4.40, a 30 
percent disability evaluation is warranted in this case.  See 
38 C.F.R. §§ 4.3, 4.7 (1998).

This decision is based solely upon the provisions of the 
rating schedule.  The Board finds that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's disability.  There is no showing that the 
disability under consideration caused interference with 
employment beyond that contemplated in the assigned 
evaluation, or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In fact, the 30 percent disability evaluation 
granted pursuant to this decision recognizes that the veteran 
has a substantial major shoulder disability and considers the 
work restrictions occasioned by this disorder as noted in the 
record.  Thus, absent an exceptional or unusual disability 
picture, the Board finds that that remand for compliance with 
the procedures for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Entitlement to a 30 percent evaluation for a resolved right 
shoulder reconstruction for recurrent anterior dislocation 
with pain and limitation of motion is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

